DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on June 14, 2022. The application contains claims 1-25: 
Claims 2, 3, 12, and 13 are cancelled
Claims 1, 4, 5, 7, 11, 14, 15, 17, 21, 22, and 24 are amended
Claims 1, 4-11, and 14-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 14, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments and amendments filed on June 14, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Drawings
	In view of the amendments to Fig. 3B, the objection to the drawing is withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new prior art and rationale, making Applicant’s arguments with reference to ARNGREN et al. (US 20140229488 A1) moot because ARNGREN is no longer replied upon in the prior art rejection. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Objections
Claims 5, 11, 14, 15, 21, and 22 are objected to because of the following informalities: 
Claims 5, 15, and 22 each recite “wherein the at least one of the first draft indicator or a tag from the first tags includes at least one of the first draft indicator, a tag from the first tags, or the first identifier of the first client”. The limitation appears to recite a limitation that is always true, for example, “the first draft indicator” includes “the first draft indicator”. Applicant is advised to amend the claims if this is unintended.
Claims 11 and 21 each recite “storing the first tags in second field values of a second record of a tags object, wherein the second record is associated with the first record in the case management datastore” in lines 16-18 and 19-21, respectively. A similar limitation is recited in claim 1 with the underlined part amended to “linked”. Applicant is advised to make the three instants consistent. 
Claim 14, line 5: “the client note” should read “the client note object”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. (US 20150128020 A1), in view of Pulugurtha et al. (US 20200364724 A1), and in further view of Greer et al. (US 20040117361 A1).

With regard to claim 1,
Chavez teaches
a computer implemented method of client note generation in a case management system (Abstract: creating and viewing notes. “case management” is intended use) comprising: 
receiving, from a computing device of a customer system (Fig. 1; [0065]: client devices 141 corresponds to “a computing device”, the system illustrated in Fig. 1 corresponds to “a customer system”), a first identifier of a first client for which a first client note is to be generated, one or more first tags to be associated with the first client note, and a first draft indicator that indicates whether the first client note is a draft (Fig. 8; Fig. 6; [0079]; [0045]: a user corresponds to “a first client”, “a first identifier” is inherently taught by the fact that notes associated with the user are identified and displayed under My Notes as illustrated in Fig. 6, keywords or tags correspond to “first tags”, and save the note as a draft correspond to “a first draft indicator”); 
receiving a search request for client notes that includes one or more search criteria, wherein the search criteria include at least one of the first draft indicator or a tag from the first tags (Fig. 2; [0072]; Fig. 6; [0077]: receive a search for notes by keywords in search engine 322, wherein keywords specify “search criteria” and correspond to “first tags” as discussed above); 
retrieving, based on the search criteria, at least the first field values of the first record of the client note object from the case management datastore (Fig. 3; [0072]; Fig. 6; [0077]: displaying, by search criteria, relevant notes for the user with all un-published notes shown under the Drafts tab 346 indicates “retrieving …the first field values of the first record of the client note object”, wherein relevant notes for the user and draft indicator together correspond to “the first field values of the first record of the client note object”. Fig. 1, database 103 corresponds to “the case management datastore”); and 
transmitting the at least the first field values to the computing device in response to the search request (Fig. 3; [0072]; Fig. 6; [0077]: display relevant notes by search criteria with published and un-published notes of the user displayed separately under the Published tab 344 and the Drafts tab 346).
Chavez does not explicitly teach
where the first identifier uniquely identifies a first client record representing the first client in a case management datastore, and where the first client record tracks services for the first client;
storing a client note body of the first client note, the first identifier of the first client and the first draft indicator in first field values of a first record of a client note object in the case management datastore, wherein the first record of the client note object represents the first client note, wherein the client note body of the first client note includes information of the first client note that is entered by a user of the computing device; 
storing the first tags in second field values of a second record of a tags object, wherein the second record is linked with the first record in the case management datastore; 
PULUGURTHA teaches
where the first identifier uniquely identifies a first client record representing the first client in a case management datastore, and where the first client record tracks services for the first client (Fig. 5B; [0050]: conversation ID 513 uniquely identifies the record shown in Fig. 5B, wherein conversation ID 513 corresponds to "the first identifier" and the record shown in Fig. 5B corresponds to "a first client record" that tracks customer services provided to customer ID 514, i.e., "the first client". Fig. 8: database 825 corresponds to “a case management datastore”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavez to incorporate the teachings of PULUGURTHA to use the first identifier to uniquely identify a first client record for the first client in a case management datastore. Doing so would make it possible to track services for the first client via the client identifier associated the services.
Chavez and PULUGURTHA do not explicitly teach
storing a client note body of the first client note, the first identifier of the first client and the first draft indicator in first field values of a first record of a client note object in the case management datastore, wherein the first record of the client note object represents the first client note, wherein the client note body of the first client note includes information of the first client note that is entered by a user of the computing device; 
storing the first tags in second field values of a second record of a tags object, wherein the second record is linked with the first record in the case management datastore; 
Greer teaches
storing a client note body of the first client note, the first identifier of the first client and the first draft indicator in first field values of a first record of a client note object in the case management datastore, wherein the first record of the client note object represents the first client note, wherein the client note body of the first client note includes information of the first client note that is entered by a user of the computing device (Fig. 53; [0265]: briefDescription field 1934 or description field 1936 corresponds to "a client note body", clientID field 1912 corresponds to "the first identifier of the first client", closeStatus field 1960 indicates the status (draft, issued, closed, etc.) of the RFI thus corresponds to "the first draft indicator", wherein the table 1053 shown in Fig. 53 stores data records of "a client note object" with any record stored in the table corresponding to "a first record", and briefDescription field 1934 or description field 1936, i.e., "a client note body", is entered by a user of the computer system); 
storing the first tags in second field values of a second record of a tags object, wherein the second record is linked with the first record in the case management datastore (Fig. 54; [0266]: the table 1054 shown in Fig. 54 stores data records of “a tags object” with any record stored in the table corresponding to “a second record”, "path" field 1968 or rfiNumber field 1966 corresponds to “the first tags”, and the records stored in Fig. 54 are linked with the records stored in Fig. 53 by rfiID field 1972); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavez and PULUGURTHA to incorporate the teachings of Greer to store a client note body of the first client note, the first identifier of the first client and the first draft indicator in first field values of a first record of a client note object in the case management datastore, wherein the first record of the client note object represents the first client note, wherein the client note body of the first client note includes information of the first client note that is entered by a user of the computing device, and store the first tags in second field values of a second record of a tags object, wherein the second record is linked with the first record in the case management datastore. Doing so would make the client note object lightweight by storing the associated tags in a separate table. This makes searching the client note object table more efficient while at the same time afford the ability of retrieving tags associated with each client note object via the link between them.

With regard to claim 4,
As discussed in claim 1, Chavez and PULUGURTHA and Greer teach all the limitations.
Greer further teaches
the computer implemented method of claim 1, wherein the first field values of the first record of the client note object further include a client note identifier field value that uniquely identifies the first record of the client note object (Fig. 53; [0265]: rfiID field 1906 of RFI table 1053 uniquely identifies each RFI record stored therein thus corresponds to "a client note identifier field value").

With regard to claim 5,
As discussed in claim 1, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez and PULUGURTHA and Greer further teach
the computer implemented method of claim 1, wherein the at least one of the first draft indicator or a tag from the first tags includes at least one of the first draft indicator, a tag from the first tags, or the first identifier of the first client (as discussed in the claim objections above, this limitation is always true).

With regard to claim 6,
As discussed in claim 1, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the computer implemented method of claim 1, 
wherein the at least the first field values include the second field values, and 
the transmitting the at least the first field values includes transmitting the second field values, causing the first field values and the second field values to be displayed on a graphical user interface as the first client note (Fig. 2; [0072]; Fig. 6; [0077]: cause the display of relevant notes by search criteria under My Notes, separated under Published and Drafts tabs, wherein search criteria indicates transmitting of “tags”, i.e. “second field values”, My notes and the Drafts tab indicate transmitting of “first field values”).

With regard to claim 7,
As discussed in claim 1, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the computer implemented method of claim 1, 
wherein the at least the first field values include third field values of a third record that is of the client note object (since the specification did not provide any specifics on either “third field values” or “third record”, these two terms are interpreted based on BRI to mean any field values related to a note object. Fig. 2 & 3; [0072]: a specific geographical location related to a note corresponds to “third field values of a third record”), and 
the transmitting the at least the first field values includes transmitting the third field values, causing the first field values and the third field values to be displayed on a graphical user interface as the first client note and a third client note that is different from the first client note (Fig. 2 & 3; [0072]: a search for a specific geographical location and to cause the display of all notes associated with that geo-location, wherein two different notes correspond to “a first client note” and “a third client note”, respectively).

With regard to claim 8,
As discussed in claim 7, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the computer implemented method of claim 7, wherein the first client note and the third client note share at least one of a tag from the first tags, the first draft indicator, or the first identifier of the first client (Fig. 2 & 3 & 6; [0072]; [0077]: all notes displayed under My Notes share the same user id, i.e., “the first identifier of the client”, and the same search criteria, i.e., “tags”, and all notes displayed under Drafts tab share the same status, i.e., “the first draft indicator”).

With regard to claim 9,
As discussed in claim 1, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the computer implemented method of claim 1 further includes: 
causing a presentation of a subset of record objects offered by the case management system on the computing device of the customer system (Fig. 8; [0079]: present images (using tool 364), hyperlinks (using tool 366), video or audio (using tool 368) to be added to the note, wherein the images, hyperlinks, or video or audio correspond to “a subset of record objects”); 
receiving a selection of one or more records of the subset of the record objects for the first client note (Fig. 8; [0079]: user make a selection to be added to the note); and 
linking the first client with the received records in the case management system (Fig. 8; [0079]: once the note is created with the user selection, the user, the note, and the selection are linked).

With regard to claim 10,
As discussed in claim 9, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the computer implemented method of claim 9, wherein the subset of the record objects is selected by an administrator of the case management system ([0070]: the user can access the various tools provided by the site or the application, which is managed by Administrative Management 260 as illustrated in Fig. 1, i.e., “administrator”).

With regard to claim 11,
Chavez teaches
a non-transitory machine-readable storage medium that provides instructions that, if executed by a processor (Fig. 35: processor 702), will cause said processor to perform operations of client note generation in a case management system (Abstract: creating and viewing notes. “case management” is intended use), the operations comprising: 
receiving, from a computing device of a customer system (Fig. 1; [0065]: client devices 141 corresponds to “a computing device”, the system illustrated in Fig. 1 corresponds to “a customer system”), a first identifier of a first client for which a first client note is to be generated, one or more first tags to be associated with the first client note, and a first draft indicator that indicates whether the first client note is a draft (Fig. 8; Fig. 6; [0079]; [0045]: a user corresponds to “a first client”, “a first identifier” is inherently taught by the fact that notes associated with the user are identified and displayed under My Notes as illustrated in Fig. 6, keywords or tags correspond to “first tags”, and save the note as a draft correspond to “a first draft indicator”); 
receiving a search request for client notes that includes one or more search criteria, wherein the search criteria include at least one of the first draft indicator or a tag from the first tags (Fig. 2; [0072]; Fig. 6; [0077]: receive a search for notes by keywords in search engine 322, wherein keywords specify “search criteria” and correspond to “first tags” as discussed above); 
retrieving, based on the search criteria, at least the first field values of the first record of the client note object from the case management datastore (Fig. 3; [0072]; Fig. 6; [0077]: displaying, by search criteria, relevant notes for the user with all un-published notes shown under the Drafts tab 346 indicates “retrieving …the first field values of the first record of the client note object”, wherein relevant notes for the user and draft indicator together correspond to “the first field values of the first record of the client note object”. Fig. 1, database 103 corresponds to “the case management datastore”); and 
transmitting the at least the first field values to the computing device in response to the search request (Fig. 3; [0072]; Fig. 6; [0077]: display relevant notes by search criteria with published and un-published notes of the user displayed separately under the Published tab 344 and the Drafts tab 346).
Chavez does not explicitly teach
where the first identifier uniquely identifies a first client record representing the first client in a case management datastore, and where the first client record tracks services for the first client;
storing a client note body of the first client note, the first identifier of the first client and the first draft indicator in first field values of a first record of a client note object in the case management datastore, wherein the first record of the client note object represents the first client note, wherein the client note body of the first client note includes information of the first client note that is entered by a user of the computing device; 
storing the first tags in second field values of a second record of a tags object, wherein the second record is associated with the first record in the case management datastore; 
PULUGURTHA teaches
where the first identifier uniquely identifies a first client record representing the first client in a case management datastore, and where the first client record tracks services for the first client (Fig. 5B; [0050]: conversation ID 513 uniquely identifies the record shown in Fig. 5B, wherein conversation ID 513 corresponds to "the first identifier" and the record shown in Fig. 5B corresponds to "a first client record" that tracks customer services provided to customer ID 514, i.e., "the first client". Fig. 8: database 825 corresponds to “a case management datastore”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavez to incorporate the teachings of PULUGURTHA to use the first identifier to uniquely identify a first client record for the first client in a case management datastore. Doing so would make it possible to track services for the first client via the client identifier associated the services.
Chavez and PULUGURTHA do not explicitly teach
storing a client note body of the first client note, the first identifier of the first client and the first draft indicator in first field values of a first record of a client note object in the case management datastore, wherein the first record of the client note object represents the first client note, wherein the client note body of the first client note includes information of the first client note that is entered by a user of the computing device; 
storing the first tags in second field values of a second record of a tags object, wherein the second record is associated with the first record in the case management datastore; 
Greer teaches
storing a client note body of the first client note, the first identifier of the first client and the first draft indicator in first field values of a first record of a client note object in the case management datastore, wherein the first record of the client note object represents the first client note, wherein the client note body of the first client note includes information of the first client note that is entered by a user of the computing device (Fig. 53; [0265]: briefDescription field 1934 or description field 1936 corresponds to "a client note body", clientID field 1912 corresponds to "the first identifier of the first client", closeStatus field 1960 indicates the status (draft, issued, closed, etc.) of the RFI thus corresponds to "the first draft indicator", wherein the table 1053 shown in Fig. 53 stores data records of "a client note object" with any record stored in the table corresponding to "a first record", and briefDescription field 1934 or description field 1936, i.e., "a client note body", is entered by a user of the computer system); 
storing the first tags in second field values of a second record of a tags object, wherein the second record is associated with the first record in the case management datastore (Fig. 54; [0266]: the table 1054 shown in Fig. 54 stores data records of “a tags object” with any record stored in the table corresponding to “a second record”, "path" field 1968 or rfiNumber field 1966 corresponds to “the first tags”, and the records stored in Fig. 54 are linked with the records stored in Fig. 53 by rfiID field 1972); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavez and PULUGURTHA to incorporate the teachings of Greer to store a client note body of the first client note, the first identifier of the first client and the first draft indicator in first field values of a first record of a client note object in the case management datastore, wherein the first record of the client note object represents the first client note, wherein the client note body of the first client note includes information of the first client note that is entered by a user of the computing device, and store the first tags in second field values of a second record of a tags object, wherein the second record is linked with the first record in the case management datastore. Doing so would make the client note object lightweight by storing the associated tags in a separate table. This makes searching the client note object table more efficient while at the same time afford the ability of retrieving tags associated with each client note object via the link between them.

With regard to claim 14,
As discussed in claim 11, Chavez and PULUGURTHA and Greer teach all the limitations.
Greer further teaches
the non-transitory machine-readable storage medium of claim 11, wherein the first field values of the first record of the client note object further include a client note identifier field value that uniquely identifies the first record of the client note (Fig. 53; [0265]: rfiID field 1906 of RFI table 1053 uniquely identifies each RFI record stored therein thus corresponds to "a client note identifier field value").

With regard to claim 15,
As discussed in claim 11, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez and PULUGURTHA and Greer further teach
the non-transitory machine-readable storage medium of claim 11, wherein the at least one of the first draft indicator or a tag from the first tags includes at least one of the first draft indicator, a tag from the first tags, or the first identifier of the first client (as discussed in the claim objections above, this limitation is always true).

With regard to claim 16,
As discussed in claim 11, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the non-transitory machine-readable storage medium of claim 11, 
wherein the at least the first field values include the second field values, and 
the transmitting the at least the first field values includes transmitting the second field values, causing the first field values and the second field values to be displayed on a graphical user interface as the first client note (Fig. 2; [0072]; Fig. 6; [0077]: cause the display of relevant notes by search criteria under My Notes, separated under Published and Drafts tabs, wherein search criteria indicates transmitting of “tags”, i.e. “second field values”, My notes and the Drafts tab indicate transmitting of “first field values”).

With regard to claim 17,
As discussed in claim 11, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the non-transitory machine-readable storage medium of claim 11, 
wherein the at least the first field values include third field values of a third record that is of the client note object (since the specification did not provide any specifics on either “third field values” or “third record”, these two terms are interpreted based on BRI to mean any field values related to a note object. Fig. 2 & 3; [0072]: a specific geographical location related to a note corresponds to “third field values of a third record”), and 
the transmitting the at least the first field values includes transmitting the third field values, causing the first field values and the third field values to be displayed on a graphical user interface as the first client note and a third client note that is different from the first client note (Fig. 2 & 3; [0072]: a search for a specific geographical location and to cause the display of all notes associated with that geo-location, wherein two different notes correspond to “a first client note” and “a third client note”, respectively).

With regard to claim 18,
As discussed in claim 17, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the non-transitory machine-readable storage medium of claim 17, wherein the first client note and the third client note share at least one of a tag from the first tags, the first draft indicator, or the first identifier of the first client (Fig. 2 & 3 & 6; [0072]; [0077]: all notes displayed under My Notes share the same user id, i.e., “the first identifier of the client”, and the same search criteria, i.e., “tags”, and all notes displayed under Drafts tab share the same status, i.e., “the first draft indicator”).

With regard to claim 19,
As discussed in claim 11, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the non-transitory machine-readable storage medium of claim 11 further includes: 
causing a presentation of a subset of record objects offered by the case management system on the computing device of the customer system (Fig. 8; [0079]: present images (using tool 364), hyperlinks (using tool 366), video or audio (using tool 368) to be added to the note, wherein the images, hyperlinks, or video or audio correspond to “a subset of record objects”); 
receiving a selection of one or more records of the subset of the record objects for the first client note (Fig. 8; [0079]: user make a selection to be added to the note); and 
linking the first client with the received records in the case management system (Fig. 8; [0079]: once the note is created with the user selection, the user, the note, and the selection are linked).

With regard to claim 20,
As discussed in claim 19, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the non-transitory machine-readable storage medium of claim 19, wherein the subset of the record objects is selected by an administrator of the case management system ([0070]: the user can access the various tools provided by the site or the application, which is managed by Administrative Management 260 as illustrated in Fig. 1, i.e., “administrator”).

With regard to claim 21,
Chavez teaches
a computing device in a case management system for client note generation (Abstract: creating and viewing notes. “case management” is intended use), the computing device comprising: 
a non-transitory machine-readable medium having stored therein code (Fig. 35: instructions 724); and 
one or more processors (Fig. 35: processor 702) coupled to the non-transitory machine-readable medium, the one or more processors to execute the code to perform the following operations: 
receiving, from a computing device of a customer system (Fig. 1; [0065]: client devices 141 corresponds to “a computing device”, the system illustrated in Fig. 1 corresponds to “a customer system”), a first identifier of a first client for which a first client note is to be generated, one or more first tags to be associated with the first client note, and a first draft indicator that indicates whether the first client note is a draft (Fig. 8; Fig. 6; [0079]; [0045]: a user corresponds to “a first client”, “a first identifier” is inherently taught by the fact that notes associated with the user are identified and displayed under My Notes as illustrated in Fig. 6, keywords or tags correspond to “first tags”, and save the note as a draft correspond to “a first draft indicator”), 
receiving a search request for client notes that includes one or more search criteria, wherein the search criteria include at least one of the first draft indicator or a tag from the first tags (Fig. 2; [0072]; Fig. 6; [0077]: receive a search for notes by keywords in search engine 322, wherein keywords specify “search criteria” and correspond to “first tags” as discussed above),
retrieving, based on the search criteria, at least the first field values of the first record of the client note object from the case management datastore (Fig. 3; [0072]; Fig. 6; [0077]: displaying, by search criteria, relevant notes for the user with all un-published notes shown under the Drafts tab 346 indicates “retrieving …the first field values of the first record of the client note object”, wherein relevant notes for the user and draft indicator together correspond to “the first field values of the first record of the client note object”. Fig. 1, database 103 corresponds to “the case management datastore”), and 
transmitting the at least the first field values to the computing device in response to the search request (Fig. 3; [0072]; Fig. 6; [0077]: display relevant notes by search criteria with published and un-published notes of the user displayed separately under the Published tab 344 and the Drafts tab 346).
Chavez does not explicitly teach
where the first identifier uniquely identifies a first client record representing the first client in a case management datastore, and where the first client record tracks services for the first client;
storing a client note body of the first client note, the first identifier of the first client and the first draft indicator in first field values of a first record of a client note object in the case management datastore, wherein the first record of the client note object represents the first client note, wherein the client note body of the first client note includes information of the first client note that is entered by a user of the computing device, 
storing the first tags in second field values of a second record of a tags object, wherein the second record is associated with the first record in the case management datastore, 
PULUGURTHA teaches
where the first identifier uniquely identifies a first client record representing the first client in a case management datastore, and where the first client record tracks services for the first client (Fig. 5B; [0050]: conversation ID 513 uniquely identifies the record shown in Fig. 5B, wherein conversation ID 513 corresponds to "the first identifier" and the record shown in Fig. 5B corresponds to "a first client record" that tracks customer services provided to customer ID 514, i.e., "the first client". Fig. 8: database 825 corresponds to “a case management datastore”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavez to incorporate the teachings of PULUGURTHA to use the first identifier to uniquely identify a first client record for the first client in a case management datastore. Doing so would make it possible to track services for the first client via the client identifier associated the services.
Chavez and PULUGURTHA do not explicitly teach
storing a client note body of the first client note, the first identifier of the first client and the first draft indicator in first field values of a first record of a client note object in the case management datastore, wherein the first record of the client note object represents the first client note, wherein the client note body of the first client note includes information of the first client note that is entered by a user of the computing device, 
storing the first tags in second field values of a second record of a tags object, wherein the second record is associated with the first record in the case management datastore, 
Greer teaches
storing a client note body of the first client note, the first identifier of the first client and the first draft indicator in first field values of a first record of a client note object in the case management datastore, wherein the first record of the client note object represents the first client note, wherein the client note body of the first client note includes information of the first client note that is entered by a user of the computing device Fig. 53; [0265]: briefDescription field 1934 or description field 1936 corresponds to "a client note body", clientID field 1912 corresponds to "the first identifier of the first client", closeStatus field 1960 indicates the status (draft, issued, closed, etc.) of the RFI thus corresponds to "the first draft indicator", wherein the table 1053 shown in Fig. 53 stores data records of "a client note object" with any record stored in the table corresponding to "a first record", and briefDescription field 1934 or description field 1936, i.e., "a client note body", is entered by a user of the computer system), 
storing the first tags in second field values of a second record of a tags object, wherein the second record is associated with the first record in the case management datastore (Fig. 54; [0266]: the table 1054 shown in Fig. 54 stores data records of “a tags object” with any record stored in the table corresponding to “a second record”, "path" field 1968 or rfiNumber field 1966 corresponds to “the first tags”, and the records stored in Fig. 54 are linked with the records stored in Fig. 53 by rfiID field 1972); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavez and PULUGURTHA to incorporate the teachings of Greer to store a client note body of the first client note, the first identifier of the first client and the first draft indicator in first field values of a first record of a client note object in the case management datastore, wherein the first record of the client note object represents the first client note, wherein the client note body of the first client note includes information of the first client note that is entered by a user of the computing device, and store the first tags in second field values of a second record of a tags object, wherein the second record is linked with the first record in the case management datastore. Doing so would make the client note object lightweight by storing the associated tags in a separate table. This makes searching the client note object table more efficient while at the same time afford the ability of retrieving tags associated with each client note object via the link between them.

With regard to claim 22,
As discussed in claim 21, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez and PULUGURTHA and Greer further teach
the computing device of claim 21, wherein the at least one of the first draft indicator or a tag from the first tags includes at least one of the first draft indicator, a tag from the first tags, or the first identifier of the first client (as discussed in the claim objections above, this limitation is always true).

With regard to claim 23,
As discussed in claim 21, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the computing device of claim 21, 
wherein the at least the first field values include the second field values, and 
the transmitting the at least the first field values includes transmitting the second field values, causing the first field values and the second field values to be displayed on a graphical user interface as the first client note (Fig. 2; [0072]; Fig. 6; [0077]: cause the display of relevant notes by search criteria under My Notes, separated under Published and Drafts tabs, wherein search criteria indicates transmitting of “tags”, i.e. “second field values”, My notes and the Drafts tab indicate transmitting of “first field values”).

With regard to claim 24,
As discussed in claim 21, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the computing device of claim 21, 
wherein the at least the first field values include third field values of a third record that is of the client note object (since the specification did not provide any specifics on either “third field values” or “third record”, these two terms are interpreted based on BRI to mean any field values related to a note object. Fig. 2 & 3; [0072]: a specific geographical location related to a note corresponds to “third field values of a third record”), and 
the transmitting the at least the first field values includes transmitting the third field values, causing the first field values and the third field values to be displayed on a graphical user interface as the first client note and a third client note that is different from the first client note (Fig. 2 & 3; [0072]: a search for a specific geographical location and to cause the display of all notes associated with that geo-location, wherein two different notes correspond to “a first client note” and “a third client note”, respectively).

With regard to claim 25,
As discussed in claim 21, Chavez and PULUGURTHA and Greer teach all the limitations.
Chavez further teaches
the computing device of claim 21, wherein the operations further include: 
causing a presentation of a subset of record objects offered by the case management system on the computing device of the customer system (Fig. 8; [0079]: present images (using tool 364), hyperlinks (using tool 366), video or audio (using tool 368) to be added to the note, wherein the images, hyperlinks, or video or audio correspond to “a subset of record objects”); 
receiving a selection of one or more records of the subset of the record objects for the first client note (Fig. 8; [0079]: user make a selection to be added to the note); and 
linking the first client with the received records in the case management system (Fig. 8; [0079]: once the note is created with the user selection, the user, the note, and the selection are linked).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168  

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168